Citation Nr: 0636652	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to an increased disability rating for post-
traumatic headaches, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Board 
remanded this case in July 2004 for further development.

The issue of entitlement to service connection for low back 
disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in 
an April 1975 rating decision; the veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but did not appeal.

2.  The evidence added to the record since the April 1975 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The service-connected post-traumatic headaches are shown 
to have resulted from head trauma in service, and contain a 
migrainous component; the veteran does not have multi-infarct 
dementia, but does experience prostrating attacks occurring 
on an average once per month over last several months.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.124a, Diagnostic Codes 8045, 8100, 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With respect to the low back disorder claim, as will be 
discussed in further detail below, the Board has determined 
that new and material evidence has been presented; the 
veteran consequently has not been prejudiced by any failure 
to provide him with 38 U.S.C.A. § 5103(a) notice with respect 
to reopening a previously denied claim.  

As to the headaches claim, the Board points out that an 
increased rating for the disorder was granted in the October 
2001 rating decision from which this appeal originates, at 
which time the new evaluation and effective date for the 
grant was assigned.  Further 38 U.S.C.A. § 5103(a) notice as 
to the proper rating assignable for the disorder therefore is 
not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that VA has provided the notice 
required by 38 U.S.C.A. §§ 5103A and 7105, including in the 
statement of the case.  See Dingess, supra.  The Board notes 
in passing that 38 U.S.C.A. § 5103(a) notice was in any event 
provided in December 2003 and July 2004, and that such notice 
regarding the proper effective date in the case of a 
successful claim was provided in March 2006 and July 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice pursuant to 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ) on 
a claim for VA benefits.  

In this case, the veteran did not receive 38 U.S.C.A. 
§ 5103(a) notice prior to the October 2001 rating decision.  
Notably, however, the rating decision explained the basis for 
the denial of his claim, namely that the evidence did not 
show that the service-connected disorder met the criteria for 
an evaluation in excess of 10 percent.

The May 2002 statement of the case also explained the basis 
for the denial of his claim, and provided him with the 
pertinent law and regulations, as did subsequent supplemental 
statements of the case.  As already indicated, he was 
provided with 38 U.S.C.A. § 5103(a) notice beginning in 
December 2003, and was provided the opportunity to respond.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with full 38 U.S.C.A. 
§ 5103(a) notice prior to the October 2001 adjudication did 
not affect the essential fairness of the adjudication.  The 
prior adjudication was not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran has neither alleged nor shown prejudice from any 
error in the timing or content of the 38 U.S.C.A. § 5103(a) 
notice.  Given the specificity of the notice, as well as the 
time afforded the veteran to respond, any defect in the 
timing of the notice is harmless.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that he has 
attended VA examinations in connection with this appeal.  

The Board remanded the case in July 2004 in part for the 
scheduling of his requested personal hearing at the RO.  He 
thereafter was scheduled for the hearing in January 2006, but 
cancelled the hearing without requesting a postponement or 
suggesting that he still desired to present testimony.  The 
Board concludes that he has withdrawn his request for a 
hearing in this appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
these claims.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

I.  Low back disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in the instant appeal was 
received in August 2000.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  "Material" 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An April 1975 rating decision denied entitlement to service 
connection for low back disability.  The veteran was notified 
of the decision and of his appellate rights with respect 
thereto, but he did not appeal.  Consequently, service 
connection for low back disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the April 1975 adjudication.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2001).

The evidence on file at the time of the April 1975 rating 
decision included service medical records which are silent 
for any reference to low back complaints or findings.  The 
records do show that he sustained a chest contusion in May 
1974, and that in August 1974 he was treated for injuries 
resulting from a fall from a truck; the referenced injuries 
included a concussion, scalp laceration, and abrasions of his 
right leg and arm. 

The evidence previously considered also included the report 
of a March 1975 VA examination.  The veteran reported 
injuring his back while falling from a truck in service.  X-
ray studies of the lumbosacral spine were negative for 
abnormalities.  The examiner diagnosed post-traumatic 
lumbosacral spine myositis.

Pertinent evidence added to the record since the April 1975 
rating decision includes the report of a November 2004 VA 
examination diagnosing several lower back disorders, 
including lumbar myositis, and an April 2006 statement by Dr. 
C. Martinez.  The April 2006 statement in particular 
described a possible mechanism of injury to the veteran's 
lower back from the falling incident in service, and 
concluded that there was sufficient evidence of a causal link 
between the claimed service accident and the veteran's 
current disc herniation.

The Board finds that the April 2006 statement by Dr. Martinez 
in particular provides evidence of an etiological link 
between the veteran's current back disorder and service.  The 
Board also finds that the April 2006 statement arguably 
corroborates the prior medical opinion of the March 1975 VA 
examiner, who diagnosed post-traumatic lumbar myositis.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  As such, 
under 38 C.F.R. § 3.156, the Board finds that the April 2006 
opinion bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
of entitlement to service connection for low back disability 
is reopened.






II.  Post-traumatic headaches

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected post traumatic headaches, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Factual background

Service connection for post-traumatic headaches was granted 
in April 1975, based on service medical records showing that 
the veteran developed headaches following a concussion.  The 
disorder was evaluated as noncompensably disabling.  In 
October 2001, the RO increased the assigned evaluation to 10 
percent disabling.  This latter evaluation has remained in 
effect since that time.

VA treatment records for 1997 to October 2000 are silent for 
any reference to headaches.  They note that the veteran used 
Naproxen for his pain relief.

The veteran attended a VA examination in October 2000.  He 
reported experiencing headaches that were at times severe 
enough to preclude working and require bed rest.  He 
explained that he experienced up to four headaches in a 
month, with one severe headache each month, and that the 
severe headaches could last up to three days.  He reported 
using Tylenol, Naproxen, and Flexeril.  The examiner 
diagnosed post-traumatic headaches by history.

VA treatment records for November 2000 to November 2005 show 
that in November 2001, he reported experiencing occasional 
headaches, and was diagnosed with rule out post-traumatic 
headaches.  In March 2002, he was diagnosed with rule out 
tension headaches versus lumbago-related headaches.  In April 
2002 a diagnostic study of the brain was negative, and his 
headaches were considered likely related to lumbar disc 
disease.  Entries for April 2003 and April 2004 document 
complaints of headaches.  In May 2004 he was seen in the 
emergency room for complaints of headaches, dizziness, and 
blurred vision.  The records show that his prescriptions 
included Sulindac and Fioricet.

The treatment records show that in October 2005, he was seen 
in the emergency room for headaches, fever, and general 
malaise, at which time he reported the headaches were low in 
intensity.  His symptoms were eventually attributed to Dengue 
fever, which resolved by November 2005.  Later in November 
2005 he requested Sulindac and Fioricet for headaches.

In a November 2001 statement, the veteran indicated that he 
experienced up to four severe headaches each month requiring 
bed rest.

The veteran attended a VA examination in September 2003, at 
which time he reported experiencing headaches of varying 
severity up to three times each week.  He indicated that he 
usually was able to continue with his activities despite the 
headaches, but that some headaches required him to rest.  He 
reported that he was a teacher, and was independent in his 
activities of daily living.  The examiner suggested that the 
veteran was not experiencing migraines, but nevertheless 
diagnosed him with chronic recurring headaches of the muscle 
contraction type, with a migrainous component.  The examiner 
noted the absence of any neurologic deficit.

At a September 2004 VA examination, the veteran complained of 
almost daily headaches, which were aggravated by stress.  He 
indicated that he is able to resume his activities after 
taking medication and resting for 30 minutes.  The examiner 
noted that the description of the headaches was unchanged 
from the September 2003 examination, as were the findings on 
examination.  The examiner diagnosed chronic recurrent post-
traumatic headaches of the muscle contraction type, mixed, 
with a migrainous component.

At a November 2005 VA examination, the veteran reported 
experiencing daily headaches, for which he used Sulindac and 
Fioricet.  He noted that his headaches could be precipitated 
by stress, and that the headaches were relieved with 
medication.  He noted that his headaches could recur during 
the same day, and occasionally lasted all day and could 
become prostrating.  He indicated that the prostrating 
attacks occurred about seven times each year, and that during 
such episodes he stays home from class.  He explained that he 
was a teacher, and that when he develops headaches while 
teaching, he is able to resume teaching after resting for up 
to an hour; he clarified that those episodes did not involve 
the type of headaches he described as prostrating, and 
explained that most of the time, his headaches do not impair 
functioning.  He denied any side effects from his medication.  
The examiner diagnosed chronic recurring post-traumatic 
headaches, mixed vascular, migrainous, and tensional muscle 
contraction.  The examiner noted the absence of significant 
change in the disorder since the last VA examination.




Analysis

The RO evaluated the veteran's headaches as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-
9304, pertaining to brain disease due to trauma.  

That diagnostic code provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304, pertaining to dementia associated with brain trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  

Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent evaluation.  A 30 percent evaluation is 
appropriate for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

The record reflects that the veteran's headaches are 
primarily post-traumatic in nature, resulting from the head 
injury he experienced in service.  The evidence on file is 
silent for any reference to dementia, and he has not 
otherwise been diagnosed with dementia of any type.  
Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent for post-traumatic headaches 
under Diagnostic Code 9304.  

The Board has considered whether a rating higher than 10 
percent is available under Diagnostic Code 8100.  The Board 
notes in this regard that, beginning with the September 2003 
examination, the veteran's headaches have been described as 
involving a migrainous component.  At his October 2000 
examination, he reported experiencing prostrating headaches 
occurring once per month.  Notably, however, contemporaneous 
treatment records are silent for any mention of headaches, 
let alone headaches severe enough to incapacitate.  

Following the October 2000 examination, and at the November 
2005 examination in particular, the veteran reported that his 
prostrating headaches occurred at a rate of less than one 
each month (approximately seven times each year).  While he 
now reports that he experiences headaches of some type on an 
almost daily basis, he has consistently indicated that he can 
work through his headaches with medication and some rest, and 
the treatment records are silent for any mention of 
prostrating, or even migrainous, headaches.

In his November 2001 statement, the veteran contended that he 
experienced up to four prostrating headaches each month.  
That account is inconsistent with not only the VA treatment 
records, but with his report to the October 2000, September 
2003, September 2004, and November 2005 examiners.

The Board also points out that the account given to the 
October 2000 examiner of one prostrating headache each month 
is also inconsistent with contemporary treatment records, 
with subsequent VA examination reports, and with the 
conclusion of the October 2000 examiner himself; that 
examiner diagnosed a headache disorder by history, and did 
not suggest that the veteran had a current headache disorder 
severe enough to result in prostrating attacks.

Given that the accounts of the nature and frequency of the 
prostrating attacks reported at his September 2003 and 
subsequent examinations are consistent, and also somewhat 
supported by contemporaneous treatment records documenting 
the prescription of medications other than Naproxen, the 
Board finds that the accounts provided in the latter 
examination reports are of greater probative value than those 
reported at the October 2000 VA examination or in the 
November 2001 statement.

The Board points out that the veteran is admittedly able to 
work through most headaches, and that he has been steadily 
employed for a number of years.

The Board consequently finds that the record shows that the 
veteran experiences, at most, less than one prostrating 
headache per month, and that the headaches are not productive 
of economic inadaptability.  Accordingly, a rating in excess 
of 10 percent under Diagnostic Code 8100 is not warranted.

Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent for post-traumatic headaches 
under Diagnostic Codes 8100 or 9304.  Accordingly, a rating 
in excess of 10 percent for post-traumatic headaches is not 
warranted.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects, however, that the veteran has 
been steadily employed as a teacher for a number of years.  
As already indicated, the veteran at most misses about seven 
days each year from his headaches, and he admittedly is able 
to continue working through most of his headaches.  Nor has 
he otherwise suggested that his headache disorder has 
interfered with his job.
 
Nor is there evidence that the headache disorder has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability is unusual or exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for low back disability has been 
presented; to this extent, the appeal is granted. 

An increased rating for post-traumatic headaches is denied.


REMAND

Although Dr. Martinez concluded that the veteran's current 
lower back disorder (and disc herniation in particular) 
resulted from an injury in service, he notably did not review 
the claims file in preparing his opinion.  As noted 
previously, the service medical records are silent for any 
obvious reference to lower back complaints or findings.

In connection with this appeal, the veteran was examined by 
VA in November 2004.  The examiner, while diagnosing lower 
back disability, did not address the etiology of any low back 
disorder.

In light of the above, the Board is of the opinion that 
further VA examination would be helpful in the adjudication 
of the instant appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for service connection for low back 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran, which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's low back disability.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to each 
low back disorder present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service, including to any trauma 
experienced therein, or whether it was 
manifest within one year of the veteran's 
discharge from service.  The rationale 
for all opinions expressed should be 
provided.  The claims file should be made 
available to and reviewed by the 
examiner.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  

5.  The RO should then prepare a new 
rating decision and re-adjudicate the 
issue of entitlement to service 
connection for low back disability based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted in full the RO should issue a 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


